           Case: 1:19-cv-04838 Document #: 173 Filed: 07/30/21 Page 1 of 1 PageID #:3670
                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                  ORDER OF THE EXECUTIVE COMMITTEE


       It appearing that, for reasons of judicial efficiency, coordinated pretrial proceedings in the cases listed
below should be presided over by a single district judge as provided for by IOP13(e) and that a single
magistrate judge should be designated for these cases; and

       It further appearing that the Hon. Robert W. Gettleman, has agreed to preside over these proceedings;
and

       It further appearing that Magistrate Judge Jeffrey I. Cummings has agreed to be the designated
magistrate judge in these proceedings; therefore

     It is hereby ordered that Judge Gettleman shall preside over pretrial proceedings, including case
management and discovery supervision, in the cases listed below; and

       It is further ordered that Magistrate Judge Cummings shall be the designated magistrate judge; and

       It is further ordered that these cases shall remain pending on the calendars of the judges to whom they
are currently assigned, and that an order be entered in each case by Judge Gettleman at such time as
coordinated pretrial proceedings have concluded.



Case                           Case Title                                                            Judge

19 CV 4838                     Archie et al v. City of Chicago et al                                 Gettleman

20 CV 7222                     Johnson v. City of Chicago et al                                      Ellis

21 CV 704                      Turner v. City of Chicago et al                                       Durkin




                                      ENTER:
                                      FOR THE EXECUTIVE COMMITTEE:




                                      ____________________________________
                                      Hon. Rebecca R. Pallmeyer, Chief Judge




Dated at Chicago, Illinois this 30th day of July, 2021
